DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks regarding the previously given rejection of claims 1-20 under 35 U.S.C. 101, applicant asserts that the amended claims do not recite a mental process in a computer environment. Since applicant begins their argument looking at Step 2A examiner will do the same.
As applicant points out, claim 1 is directed to the process of “archiving”. Applicant appears to agree that the human mind’s storing of memory is the same basic process as the archiving described by the claimed invention, but argues that the inclusion of archival storage media makes the claim patentable subject matter. Having determined that the claim is potentially directed to a mental process, it is thus necessary to determine if the inclusion of computer elements alters that analysis. While examiner agrees that the human mind does not alter the contents of a media storage device, performing an act a human mind can do on a generic computing device does not make an abstract idea patentable, see MPEP 2106.04(a)(2)(III)(C) A Claim That Requires a Computer May Still Recite a Mental Process.
In determining if the claimed invention integrates the mental process into a practical application under Step 2A Prong Two the claim as a whole, as opposed to both in parts and as one, is considered. Thus, looking at claim 1, the process goes from determining what data to store and how to display it, determining metadata about the selected data, storing that data, noting some information about the stored data, and deciding how to display a preview of the stored data. Unlike the Step 2B test, the Step 2A Prong Two test does not test against whether the functions of the computer are well-understood, routine, or conventional, but instead simply whether the claimed invention consists of an improvement. Applicant asserts that by reciting that “the set of preview data is stored in a preview dataset on the archival media” the claimed invention is directed towards a practical application because it generates information samples during a backup operation. However, examiner notes that while the generation of additional data when archiving hardly seems like an improvement, more importantly the claims as written do not require said generation to occur during the archiving. However, Step 2A Prong Two is also notable in that it takes into consideration the specifications, the goal being to determine if the steps taken by the claimed invention would result in an improvement. 
The main contention of the specifications is that the claimed invention improves the ability to access archived data by creating a preview of the dataset which can then be used by one attempting to determine which archive to access without having to actually access the archive in question. From a Step 2A Prong Two analysis this would constitute an improvement, however looking at the claims again the examiner fails to find where the improvement stated in the specifications is actually claimed. Key issues 
Additionally, the claimed invention must be evaluated for whether the additional elements meaningfully limit the judicial exception. To do this the computer elements, while not necessarily performing any unique function, must limit the mental process in such a way as to no longer constitute just the mental process. In this particular case the analysis done by the processors is no different from what would be done by a human mind, nor is the generation of preview data and inclusion of it with the archived data limiting to this mental process (people have been labeling media devices to ‘preview’ the contained data since they were first invented).
Moving on to Step 2B, to determine if the claimed invention amounts to significantly more than the judicial exception the additional elements need to be evaluated to determine if they amount to significantly more than well-understood, routine, or conventional activity. Looking at the actions performed by the computer elements, the archival storage media is being used to store data, certainly the well-understood, routine, and conventional use of a storage device. Besides the storing of data the other activities are the analysis of data and the display of the results of that analysis. All three of these actions are well-understood, routine, and conventional activities for a generic computing system consisting of one or more processors and one or more computer readable storage media executing programed instructions stored on the computer readable storage media. Additionally, prior court decisions have claims which recite collecting data, analyzing that data, and displaying the analysis results merely recite an abstract idea.
Another aspect to consider for Step 2B is whether the additional elements meaningfully limit the judicial exception. Having looked at meaningful limitations in examiner’s remarks on Step 2A Prong Two, examiner again notes that the additional elements do not add meaningful limitations to the judicial exception.
Having expounded on the various aspects of the subject matter eligibility test and, after careful reexamination and in light of the amended claims, still found the claims to be directed towards an abstract idea, specifically a mental process, the previously given rejection of claims 1-20 under 35 U.S.C. 101 remains.
Moving on to the applicant’s remarks concerning the previously given rejection of claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 102. Applicant asserts that Kumar does not teach generating preview data based, at least in part, on the determined metadata and the information associated with the archiving the designated data on the archival storage media. While it could be argued that the preview data as described by the claimed invention matches the indexed data (which consists of the preview and stub data) the preview itself, pre-indexing, must contain enough data to link it with the entries in the backup and CI databases, which necessarily would be metadata, and since the previews in Kumar are generated from the second database, archived data it is made with at least some metadata from the archived data.
Regarding the location of the stored previews, Kumar does teach where the preview database is in the same location as the archived data [0382] “For example, the previews in the preview database 340 may be stored in association with the secondary copies from which the previews were generated.” [0454] “In addition, a secondary storage computing device 106 may store the preview database 340 (separately from the indexing storage system 320 and/or the media agent database 152).”
The remainder of the arguments regarding the application of the prior art relate to the basis of the remaining claims upon the independent claims. Thus, the applicant’s arguments having been considered but found unpersuasive, the previously given rejections of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 remain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. US PG Pub 20190087280 A1.
Regarding claims 1, 8, and 15, Kumar et al. teaches a method comprising: identifying, by one or more computer processors, data designated for archival (Kumar et al. [0136] "To create a secondary copy 116 involving the copying of data from primary storage subsystem 117 to secondary storage subsystem 118, client computing device 102 may communicate the primary data 112 to be copied (or a processed version thereof generated by a data agent 142) to the designated secondary storage computing device 106", Kumar et al. [0205] "To reduce storage consumption, an archive operation according to certain embodiments creates an archive copy 116 by both copying and removing source data."); identifying, by one or more computer processors, a set of preferences associated with generating a set of preview data corresponding to the data designated for archival (Kumar et al. [0159] "Database 146 may include a management index 150 (or “index 150”) or other data structure(s) that may store: logical associations between components of the system; user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary data or secondary copies;"); determining, by one or more computer processors, metadata related to the data designated for archival based on the identified set of preferences (Kumar et al. [0305] "A stream header 172 includes metadata about the stream payload 174. This metadata may include, for example, a length of the stream payload 174, an indication of whether the stream payload 174 is encrypted, an indication of whether the stream payload 174 is compressed, an archive file identifier (ID), an indication of whether the stream payload 174 is single instanceable, and an indication of whether the stream payload 174 is a start of a block of data.", Kumar et al. [0331] "Because the secondary copies may be grouped into an archive file when stored in the one or more secondary storage devices 108, the received indices 153 may be stored in entries associated with the corresponding archive file identifier."); archiving, by one or more computer processors, the data designated for archival (Kumar et al. [0205] "To reduce storage consumption, an archive operation according to certain embodiments creates an archive copy 116 by both copying and removing source data. Or, seen another way, archive operations can involve moving some or all of the source data to the archive destination."); responsive to archiving the data designated for archival, determining, by one or more computer processors, information associated with archiving the designated data on an archival storage media (Kumar et al. [0349] "Thus, if one archive file is associated with 1000 individual primary data whereas a second archive file is associated with 500 individual primary data, then the task splitting thread 434 may determine that the primary data associated with the second archive file should be assigned to the same controller content indexing proxy 332B-332N and the primary data associated with the first archive file should be split between two different controller content indexing proxies 332B-332N."); and generating, by one or more computer processors, a set of preview data corresponding to the archived designated data based, at least in part, on the determined metadata and the information associated with archiving the designated data on the archival storage media, wherein the set of preview data is stored in a preview dataset on the archival storage media (Kumar et al. [0341] "For each preview, the index manager 322 of the indexing storage system 320 may identify an entry in one or more of the backup and CI databases 324 for the primary data that corresponds to the restored secondary copy from which the respective preview is generated and store the corresponding preview storage path in the identified entry.", Kumar et al. [0342] "Accordingly, each entry in the backup and CI databases 324 may be associated with individual primary data, an archive file identifier, backup metadata, extracted keywords, and/or a path to a stored preview.").
The claims describe a method of archiving data and generating and presenting a preview of the archived data, including conveying metadata about the archived data. The specifications indicate that the goal behind this is to be able to search and preview data which has been archived, saving on the potentially lengthy access time needed to open archived data, especially when stored on magnetic tapes. Similarly, Kumar et al. is concerned with being able to quickly determine what is stored in a secondary location and as such also generates metadata and previews of that data, though Kumar et al. covers any of a wider range of formats (archives, backups, file deltas, image versions, etc.), all of which must be indexed so as to be searchable. Additionally, Kumar et al. also provides a user interface with which a user may view or manipulate the stored data, both that in the secondary location (analogous to the archived location) as well as the primary one.
Preview data is built from the data copied to the secondary storage subsystem. Since the user preferences and/or profiles affect the form of the data in the second location it also informs the preview of that data. Since Kumar et al. has been shown to use user preferences to set the format of the copied data, the types of data included in the pertinent metadata is also set by those preferences, such as the archive file ID if the data is compressed into an archive file. Later we see Kumar et al. has already made the archive file and is now determining whether to use a single controller to index the archive, or multiple ones. Finally, Kumar et al. at this stage has generated the preview data, and the choice presented is what data to link with the preview in the indexing system. By having the archive file identifier, extracted keywords, and backup metadata as potential options it's clear the preview was created using enough metadata to make some or all of those links possible to determine.
Regarding the additional aspects of claim 8, Kumar et al. teaches a computer program product, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors (Kumar et al. [0458] "Another aspect of the disclosure provides a non-transitory computer readable medium storing instructions, which when executed by at least one computing device, perform a method as generally shown and described herein and equivalents thereof.").
Regarding the additional aspects of claim 15, Kumar et al. teaches A computer system, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors (Kumar et al. [0457] "Another aspect of the disclosure provides a system as generally shown and described herein and equivalents thereof.").
Regarding claims 2, 9, and 16, Kumar et al. teaches wherein the metadata related to the data designated for archival includes one or more items selected from the group consisting of a number of files within a group of files, a name corresponding to a file of the group of files, a size corresponding to the group of files, and a creation date corresponding to each file of the group of files (Kumar et al. [0123] "Metadata can include, without limitation, one or more of the following: the data owner (e.g., the client or user that generates the data), the last modified time (e.g., the time of the most recent modification of the data object), a data object name (e.g., a file name), a data object size (e.g., a number of bytes of data), information about the content (e.g., an indication as to the existence of a particular search term), user-supplied tags, to/from information for email (e.g., an email sender, recipient, etc.), creation date, file type (e.g., format or application type), last accessed time, application type (e.g., type of application that generated the data object), location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object), [...] combinations of the same or other similar information related to the data object.").
Regarding claims 3, 10, and 17, Kumar et al. teaches wherein information associated with archiving the designated data includes one or more items selected from the group consisting of an ID corresponding to the archival storage media utilized to store the archived designated data, data compression information, and a location along the archival media storage volume that indicates where the archived designated data is stored, and wherein the archival storage media is based on magnetic tape technology (Kumar et al. [0342] "Accordingly, each entry in the backup and CI databases 324 may be associated with individual primary data, an archive file identifier, backup metadata, extracted keywords, and/or a path to a stored preview.", Kumar et al. [0182] "For instance, a media agent 144 may instruct a tape library to use a robotic arm or other retrieval means to load or eject a certain storage media, and to subsequently archive, migrate, or retrieve data to or from that media, e.g., for the purpose of restoring data to a client computing device 102.").
Regarding claims 4, 11, and 18, Kumar et al. teaches presenting, by one or more computer processors, to a user, the set of preview data corresponding to the archived designated data (Kumar et al. [0383] "The storage manager 140 may then display a list of the identified secondary copies along with the corresponding previews in the user interface 158."); determining, by one or more computer processors, whether the user verifies the set of preview data corresponding to the archived designated data (Kumar et al. [0301] "The user may be presented with a representation (e.g., stub, thumbnail, listing, etc.) and metadata about the selected secondary copy, in order to determine whether this is the appropriate copy to be restored, e.g., date that the original primary data was created.", Kumar et al. [0328] "As described above, a conventional content indexing system indexes the content in backup data, which allows a user to search for content in the backup data without having to restore the backup data."); and responsive to determining that the user verifies the set of preview data corresponding to the archived designated data, updating, by one or more computer processors, the preview dataset to include the set of preview data corresponding to the archived designated data, wherein the preview dataset includes a plurality of sets of preview data that correspond to a plurality of archived data (Kumar et al. [0340] "Instead of storing identical previews, the preview database 340, a secondary storage computing device 106 (e.g., a media agent 144), and/or another computing device (not shown) may periodically or at the request of a user, storage manager 140, etc. run a deduplication operation to prune duplicate previews from the preview database 340.").
Looking at the citation of Kumar et al. from paragraph [0383], examiner interprets the use of "may" in this instance of this citation as "is now able to", as opposed to the alternative of "may or may not be able to". Additionally, while with Kumar et al. [0301] it may seem at first that the user may not be presented with a preview, the content indexing system clearly has preview data to present to the user as described in Kumar et al. [0328]. Thus in Kumar et al. at [0301] the user need only determine if the presented preview matches the desired archive data they are looking for.
Regarding claims 6, 13, and 20, Kumar et al. teaches determining, by one or more computer processors, that the user indicates to update the set of preview data corresponding to the archived designated data (Kumar et al. [0383] "The storage manager 140 may then display a list of the identified secondary copies along with the corresponding previews in the user interface 158."); receiving, by one or more computer processors, from the user, one or more additional elements of information to include among the set of preview data (Kumar et al. [0438] "In further embodiments, extracted keywords and/or paths to the stored locations of previews may be received. In response to receiving this information, corresponding entries in the backup and CI database may be updated with the extracted keywords and/or paths. In addition, the updated entries may be further modified to change the status flag to indicate that the corresponding files have been content indexed.", Kumar et al. [0160] "Administrators and others may configure and initiate certain information management operations on an individual basis."); and updating, by one or more computer processors, the preview dataset to include the set of preview data corresponding to the archived designated data, wherein the preview dataset includes a plurality of sets of preview data that correspond to a plurality of archived data (Kumar et al. [0341] "For each preview, the index manager 322 of the indexing storage system 320 may identify an entry in one or more of the backup and CI databases 324 for the primary data that corresponds to the restored secondary copy from which the respective preview is generated and store the corresponding preview storage path in the identified entry. [...] The storage manager 140 can then retrieve previews corresponding to primary data that satisfy the search criteria from the one or more backup and CI databases 324 and display an identification of the primary data that satisfy the search criteria and/or the corresponding primary data previews in the user interface 158.").
While manual extraction of keywords or assigning of preview filepaths is not typically given over to users, Kumar et al. does allow for administrators to affect these types of changes. The goal of Kumar et al. is to be able to index data so that a search can provide relevant results, even if the desired data is not stored on the primary storage device. Thus when a user does a search where relevant data is on a secondary storage device the storage manager can, at the user's direction, pull the data from the secondary storage device back to the primary device, making it once again "primary data".
Regarding claims 7 and 14, Kumar et al. teaches wherein one or more additional elements of information to include among the set of preview data are selected from the group consisting of a code snippet from within the data designated for archival, a text excerpt from within the data designated for archival, a comment input by the user (Kumar et al. [0451] "The preview may be a thumbnail image that is a snapshot of a portion of or all of the restored data file.").
Examiner finds that an image snapshot of a file encompasses a text excerpt from within the data. Kumar et al. is understandable vague on the specifics of what form the preview takes as the wide range of data types Kumar et al. includes in the secondary data storage process makes the forms the preview could take extremely large.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US PG Pub 20190087280 A1 as applied to claims 1 and 4 above, and further in view of .
Regarding claims 5, 12, and 19, Kumar et al. teaches wherein the preview dataset is based on a data structure that maps respective portions of the metadata that correspond to the plurality of archived data at a beginning of the preview dataset (Kumar et al. [0383] "Once the secondary copies corresponding to the search query are identified and the previews have been retrieved, the index manager can transmit the identification of the secondary copies and the retrieved previews to the storage manager 140 at (4).").
The preview dataset is analogous to the list of previews returned by the index manager in response to a search.
Kumar et al. does not teach wherein the preview dataset includes respective relative byte location (RBL) information corresponding to other information of a set of preview information respectively distributed within the preview dataset at RBL locations respectively associated with the plurality of preview data corresponding to the plurality of archived data. King et al. teaches wherein the preview dataset includes respective relative byte location (RBL) information corresponding to other information of a set of preview information respectively distributed within the preview dataset at RBL locations respectively associated with the plurality of preview data corresponding to the plurality of archived data (King et al. [0027] "Further, the real data segments may be partitioned from the file according to a sequential order according to their relative byte locations in the file").
While Kumar et al. certainly deals with presenting preview data, nowhere does Kumar et al. suggest gathering, let alone displaying, relative byte location. However Kumar et al. does indicate gather and displaying a plethora of metadata, so with King et al. being added in to use relative byte locations to partition files it would be reasonable to include that information in any preview data as well.
Additionally, it is noted that while claim 12 is essentially identical to claim 5 and thus has been treated as such, the dependency listed has it relying on claim 10, which is similar to claim 3, as opposed to claims 5 and 19 which depend on claims 4 and 18, respectively, with claims 4 and 18 also being nearly identical.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Kumar et al. with King et al., that in order to present archive files partitioned using relative byte locations within the files, they would combine the relative byte location partitioning from King et al. with the file archiving and metadata and preview display to users from Kumar et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163